United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, DAYTON
INTERNATIONAL AIRPORT, Vandalia, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
John J. Scaccia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1320
Issued: September 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed a timely appeal from the December 18, 2006 merit
decision of the Office of Workers’ Compensation Programs which denied her request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the Office’s decision to deny a reopening of her case.
ISSUE
The issue is whether the Office properly denied appellant’s June 5, 2006 request for
reconsideration.
FACTUAL HISTORY
On June 13, 2003 appellant, then a 42-year-old stakeholder liaison, filed an occupational
disease claim alleging that her severe generalized anxiety was a result of a hostile work

environment, demeaning comments, sexual harassment and threats in the course of her federal
employment. The Office accepted her claim for major depressive disorder and post-traumatic
stress disorder. It found that the evidence established three compensable factors of employment
and that the medical opinion evidence sufficiently connected at least one of these compensable
factors to appellant’s diagnosed emotional condition.
Appellant thereafter claimed compensation for wage loss beginning June 4, 2003. The
Office denied that claim on March 9, 2006. It found that the opinion of the attending clinical
psychologist, Dr. H. Owen Ward, Jr., was insufficient to establish injury-related disability
beginning June 4, 2003. The Office noted that Dr. Ward who began treating appellant on
July 12, 2004, more than a year after the start of the claimed disability, derived his opinion from
the earlier reports of a family physician and a licensed social worker, both of whom lacked the
professional expertise to address appellant’s emotional condition.
On June 5, 2006 appellant requested reconsideration. She submitted, among other things,
an April 25, 2006 report from Dr. Joseph Smith, her family physician:
“I am [appellant’s] family physician. I am [B]oard[-]certified in family medicine,
and I am licensed in the state of Ohio to diagnose and treat medical and mental
conditions. I can provide work releases when deemed necessary. I have read
Dr. Ward’s report and I concur [with] his findings concerning [appellant]. I
diagnosed [appellant] with mental illness on her initial presentation to my office
on April 14, 2003. On that date she was diagnosed with generalized anxiety
disorder and major depressive disorder and started on psychotropic medication. I
subsequently, followed [appellant] and treated her for these disorders. I also
referred her to a psychologist and comanaged her mental illness with Dr. Ward,
when she began seeing him. At the time of my initial diagnosis and initiation of
her treatment, [appellant] was employed with the Safety Administration.”
In a decision dated December 18, 2006, the Office denied appellant’s request for
reconsideration. It found that the evidence submitted was insufficient to warrant a merit review
of her case. The Office found that Dr. Smith’s April 25, 2006 report had no bearing because he
provided no credentials to substantiate his claim that he was a psychiatrist or licensed
psychologist.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.1 The employee shall exercise this right through a request to the district Office. The
request, along with the supporting statements and evidence, is called the “application for
reconsideration.”2

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.605 (1999).

2

An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.3
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.4 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.5
ANALYSIS
The reason the Office denied appellant’s claim for wage loss beginning June 4, 2003 was
that Dr. Ward, her clinical psychologist, based his opinion on the reports of professionals who
were not found competent to address the issue of emotional disability for work, including
Dr. Smith, appellant’s family physician. In his April 25, 2006 report, Dr. Smith responded
directly to the Office’s finding. He explained that he was Board-certified in family medicine and
licensed in the state of Ohio to diagnose and treat medical and mental conditions.6 The Office
abused its discretion by disregarding relevant medical evidence submitted in support of
appellant’s claim. While a physician’s qualifications may have a bearing on the probative value
of the medical opinion expressed, it does not mean that the report may be disregarded by the
Office.7 The evidence submitted on reconsideration shows that Dr. Smith had the professional
expertise to address appellant’s mental condition, something the Office determined he did not
possess as a family physician. It establishes, in turn, that the Office could not fault Dr. Ward for
his reliance on Dr. Smith’s findings.
Because this evidence is new and goes directly to the basis of the Office’s March 9, 2006
merit denial, the Board finds that appellant’s June 5, 2006 request for reconsideration satisfies
the third standard for obtaining a merit review of her claim. The Board will set aside the
Office’s decision denying reconsideration and remand the case for an appropriate final decision
on the merits of appellant’s claim for wage loss beginning June 4, 2003.
3

Id. at § 10.606.

4

Id. at § 10.607(a).

5

Id. at § 10.608.

6

Dr. Smith did not claim, as the Office asserted, that he was a psychiatrist or licensed psychologist.

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.3 (October 1994).

3

CONCLUSION
The Board finds that the Office abused its discretion by denying appellant’s June 5, 2006
request for reconsideration. She submitted relevant and pertinent new evidence not previously
considered by the Office and is therefore entitled to a merit review of her claim.
ORDER
IT IS HEREBY ORDERED THAT the December 18, 2006 decision of the Office of
Workers’ Compensation Programs is reversed. The case is remanded for further action
consistent with this opinion.
Issued: September 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

